                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
SK/JMH                                           271 Cadman Plaza East
F. #2013R00948                                   Brooklyn, New York 11201



                                                 February 16, 2021

By ECF

The Honorable Joseph F. Bianco
Visiting United States Circuit Judge
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Philip Kenner
                     Criminal Docket No. 13-607 (JFB)

Dear Judge Bianco:

               The government respectfully submits this letter pursuant to the Court’s Order
and in response to the defendant’s letter dated February 9, 2021. See ECF No. 998. As the
undersigned informed defendant’s standby counsel by telephone, the government’s practice
was to use the notation “intentionally left blank” to indicate that specific numbers were
skipped over—and intentionally left blank—in the process of organizing and producing
§ 3500 material. The government produced all of the § 3500 material in this case and did not
intentionally hold anything back. Indeed, upon further review, the government has
confirmed that the specific entries in question—3500-JK-4, 3500-JK-5, and 3500-JK-6—do
not signify any unproduced documents. The government’s extensive § 3500 productions
are memorialized in numerous letters on the docket and were discussed on the record in this
case. See ECF Nos. 96, 99, 102, 167, 179, 187, 196.


                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:            /s/
                                                 Saritha Komatireddy
                                                 J. Mathew Haggans
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

cc:    Clerk of Court (JFB) (By ECF)
       All counsel of record (By ECF)




                                             2
